Citation Nr: 1821357	
Decision Date: 04/09/18    Archive Date: 04/19/18

DOCKET NO.  15-25 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for left vocal cord paralysis, secondary to service-connected lung cancer status-post lobectomy.

2.  Entitlement to an initial compensable rating for scars, status-post lobectomy.

3.  Entitlement to an initial compensable rating for lung cancer status-post lobectomy.

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Douglas J. Rosinski, Attorney at Law



ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2014 rating decision, which granted service connection for lung cancer status-post lobectomy, assigning an initial noncompensable rating and scars, status-post lobectomy, both evaluated as noncompensable, effective from May 1, 2013 (receipt date of the claim for service connection).  The RO also denied service connection for vocal cord paralysis.  The Veteran timely appealed the initial ratings assigned and the denial of service connection.  

The issue of entitlement to a TDIU is part of an initial rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As explained in the remand, the Board finds the issue of a TDIU has been raised, as now reflected on the title page. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Board's decision on the issues of service connection for left vocal cord paralysis and a higher initial rating for scars, status-post lobectomy is set forth in the decision below and the claim for a higher initial rating for lung cancer status-post lobectomy and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO.  VA will notify the Veteran if further action is required.



FINDINGS OF FACT

1.  The evidence is at least evenly balanced as to whether the Veteran's left vocal cord paralysis is caused by the Veteran's service-connected lung cancer status-post lobectomy. 

2.  Throughout the appeal period, the Veteran scars, status-post lobectomy, has not manifested in pain or unstableness and have not caused disabling effects.


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, the criteria for service connection for left vocal cord paralysis, secondary to service-connected lung cancer status-post lobectomy, are met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

2.  The criteria for an initial compensable rating for scars status-post lobectomy are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.118, Diagnostic Code (DC) 7805 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Analysis 

I.  Service connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303 (a).  In order to prevail on the issue of service connection for any particular disability, there must generally be a showing of the following: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Secondary service connection may be established for a disability that is either (a) proximately due to or the result of or (b) aggravated by a service-connected disease or injury.  See 38 C.F.R. § 3.310(a)-(b); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Private treatment records reflect the Veteran underwent a left lower lobectomy in 2012.  A January 2013 private treatment record notes the Veteran had a paralyzed left vocal cord and an assessment of vocal cord paralysis probably due to the surgery.

A May 2013 private treatment record notes testing was negative for recurrence or metastasis and that he had persistent hoarseness.  It also notes the vocal cord paralysis is unrelated to the malignancy, but possibly related to his surgery.

A December 2013 private treatment record notes the Veteran had true vocal cord paralysis post operatively. 

The June 2014 and May 2014 VA examination reports reflect the Veteran had complication of vocal cord problems following his lung lobectomy and additional treatment for it.  

An August 2014 Disability Benefits Questionnaire notes the Veteran underwent a lobectomy, then radiation and chemotherapy until 2013, and that the original surgery left him with a paralyzed vocal cord. 

The above evidence reflects that the lobectomy surgery that was performed to treat the Veteran's lung cancer caused his paralyzed vocal cord.  The evidence is thus at least evenly balanced as to whether the Veteran's paralyzed left vocal cord was proximately due to or the result of the service-connected lung cancer status-post lobectomy.  As the reasonable doubt created by this relative equipoise must be resolved in favor of the Veteran, entitlement to service connection for paralyzed left vocal cord, secondary to service connected lung cancer status post lobectomy, is warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  

II.  Higher Initial Rating

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The RO has assigned a noncompensable rating for the Veteran's scars status-post lobectomy under 38 U.S.C. § 4.118, DC 7805, which instructs to evaluate the effects of scars under DCs 7800, 7801, 7802, and 7804.  

The Board has considered the Veterans scars, status-post lobectomy under other diagnostic codes pertaining to scars.  However, his scarring is not located on his head, face, or neck to warrant consideration under DC 7800; nor are the scars shown to be deep and nonlinear (associated with underlying soft tissue damage) or cover sufficient area to warrant consideration under DC 7801 or DC 7802.  The scars were also not painful, warranting a compensable rating under DC 7804.  The Board also notes that the Veteran's scars are not shown to have any disabling effects.  Specifically, the Veteran's scar was not painful, unstable, or greater than 39 square centimeters, as indicated in the June 2014, August 2014, and May 2015 VA examination reports.  An initial compensable rating is therefore not warranted.  In addition, the Veteran has not asserted such.  Notably, in the January 2015 notice of disagreement and July 2015 substantive appeal, the Veteran's attorney did not take issue with the initial noncompensable rating assigned for scarring, status-post lobectomy, but rather advanced arguments that a higher initial rating for his lung cancer status-post lobectomy as evaluated under Diagnostic Code 6819-6844 is warranted.  In light of the above, an initial compensable rating for his scaring status-post lobectomy is denied.  See 38 C.F.R. § 4.118.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C. § 5107(b); 38 C.F.R. § 4.3.


ORDER

Entitlement to service connection for left vocal cord paralysis, secondary to service-connected lung cancer status-post lobectomy, is granted.

Entitlement to an initial compensable rating for scars, status-post lobectomy, is denied. 


REMAND

The Veteran seeks entitlement to an initial compensable rating for lung cancer status-post lobectomy.  

The Veteran was last afforded a VA examination in May 2015, however, PFT testing was not conducted at that time.  The Board notes that a June 2014 VA examination report and an August 2014 Disability Benefits Questionnaire indicates the Veteran did not use inhalational bronchodilator therapy or inhalational anti-inflammatory medication.  In contrast, the May 2015 VA examination report reflects the Veteran uses inhalational bronchodilator therapy and inhalational anti-inflammatory medication on a daily basis, which indicates his post-surgical residuals of lobectomy may have increased in severity.  Accordingly, the Board finds that an additional VA examination with PFT testing is warranted to determine the current severity of his service-connected post-surgical residuals of lobectomy.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

In several statements, to include in the March 2015 notice of disagreement, the Veteran's attorney contended that the evidence reflects that his symptoms of shortness of breath, his inability to walk without stopping to rest as indicated in the August 2014 DBQ, raises the issue of a TDIU.  

Here, there is some evidence of unemployability due to the Veteran's lung cancer status post-surgical residuals of lobectomy and now service-connected left vocal cord paralysis, thus, the issue of entitlement to a TDIU has been raised.  See Rice, 22 Vet. App. 447.  As the Board has granted service connection for left vocal cord paralysis in the decision above, and the AOJ must assign a rating for this now service-connected disability, the issue of a TDIU should be adjudicated in the first instance by the AOJ.  In addition, as the Veteran has not submitted a TDIU application form (VA Form 21-8940), such form should be provided to the Veteran.

 Accordingly, these matters are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran and his attorney a TDIU application form (VA Form 21-8940).

2.  Then schedule the Veteran for a VA examination, with a qualified VA physician to address the current nature and severity of his residuals of lung cancer status-post lobectomy.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the report that the claims file was reviewed.  All indicated studies should be performed.

All pertinent pathology should be noted in the evaluation report in accordance with the current disability benefits questionnaire.

3.  After completing the above action, and any other development deemed necessary, readjudicate the claims.  If the determination remains unfavorable to the Veteran, he and his attorney should be provided with a supplemental statement of the case and afforded an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


